DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 01/25/2018 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/25/2018 is withdrawn.  Claims 15, 17, and 20-28 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
The amendment of 12/14/2021 has been entered. Claims 1 and 5-35 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 05/07/2021 and 12/14/2021 have been received and considered.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 112(b) as set forth in the previous Office action is withdrawn in light of the amendment of 12/14/2021, which removed the indefinite language from claim 1.
	The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Britos as set forth in the previous Office action is withdrawn in light of the amendment 

Reasons for Allowance
The closest prior art to the claims is presented in the teachings of Britos, as discussed in the previous Office action. However, this reference does not teach or suggest a composition consisting of Azure C and a hygroscopic polyol in the recited concentration, along with optional water, as recited in claim 1. Therefore, the claims are free of the prior art. 

Conclusion
	Claims 1 and 5-35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        12/21/2021